ATTORNEY            GENERALOFTEXAS
                                            GREG        ABBOTT



                                                 August 9,2004



The Honorable Bryan Goertz                                 Opinion No. GA-0230
Bastrop County Criminal District Attorney
804 Pecan Street                                           Re: Determining the applicable deadline for a
Bastrop, Texas 78602                                       municipality and a county to complete their
                                                           certified subdivision regulation agreement as
                                                           required in section 242.0015, Local Government
                                                           Code (RQ-0182-GA)


Dear Mr. Goertz:

           Section 242.0015 of the Local Government Code establishes two deadlines for completing
 a certified subdivision regulation agreement between a county and a municipality - January 1,2004
 for municipalities whose extraterritorial jurisdiction extends 3.5 miles or more from their corporate
 boundaries, and January 1,2006 for municipalities whose extraterritorial jurisdiction extends less
 than 3.5 miles. TEX. Lot. GOV’T CODE ANN. 5 242.0015(a) (Vernon Supp. 2004). You ask which
 deadline applies when a municipality’s population-based extraterritorial jurisdiction extends one
mile from its boundaries under section 42.021, but the municipality has extended its extraterritorial
jurisdictionmore     than 3.5 miles at the request of affectedpropertyowners under section42.022. Id.
 $5 42.021-.022 (Vernon 1999).’

          As we discuss presently, a subdivision may be subject to regulation by a municipality, the
 county, or both. Chapter 212 of the Local Government Code provides a municipality’s general
 authority to regulate subdivisions and property development.      After hearing, “the governing body
 ofa municipality may adopt rules governing plats and subdivisions ofland within the municipality’s
jurisdiction to promote the health, safety, morals, or general welfare ofthe municipality and the safe,
orderly, and healthful development of the municipality.” Id. 5 212.002. A municipality generally
may extend those municipal rules and ordinances to its extraterritorial jurisdiction (“ETJ”). Id.
 5 212.003(a). A municipality’s ETJ under chapter 212, subchapter A, is generally“amunicipality’s
 extraterritorial jurisdiction as determined under Chapter 42” of the Local Government Code. Id.
 3 212.001(l) (definition of extraterritorial jurisdiction).




          ‘See Letter from Barbara Bogart, Assistant District Attorney, Bastrop County Criminal District Attorney’s
Office, to Office of the Attorney General (Feb. 2, 2004), Supplemental Brief (Feb. 11, 2004) (on tile with Opinion
Committee, also avaihbk af hnp://www.oag.state.tx.us)    [hereinafter Request Letter & Supplemental Brief].
    The Honorable Bryan Goertz - Page 2              (GA-0230)



-
             Under chapter 42, the size of a municipality’s   ETJ generally depends on the municipality’s
    population:

                            The extratenitorial   jurisdiction of a municipality    is the
                    unincorporated area that is contiguous to the corporate boundaries of
                    the municipality and that is located:

                            (1) within one-half mile of those boundaries,    in the case of a
                    municipality with fewer than 5,000 inhabitants;

                            (2) within one mile of those boundaries,        in the case of a
                    municipality with 5,000 to 24,999 inhabitants;

                            (3) within two miles of those boundaries,       in the case of a
                    municipality with 25,000 to 49,999 inhabitants;

                            (4) within 3% miles of those boundaries, in the case of a
                    municipality with 50,000 to 99,999 inhabitants; or

                            (5) within five miles of those boundaries,      in the case of a
                    municipality with 100,000 or more inhabitants.

    Id. 5 42.021. However, a municipality may extend its ETJ beyond those limits to contiguous areas
    where the owners have requested to be included in the municipality’s ETJ. Id. 5 42.022(b).

             Counties also have authority to regulate subdivisions within their boundaries.    TEX. Lot.
    GOV’T CODE ANN. §§ 232.001-,080 (Vernon 1999 & Supp. 2004). Before 2001, a subdivision in
    amunicipality’s ETJ was subject to both municipal and county development regulation. In that year,
    the Seventy-seventh Legislature amended section 242.001 ofthe Local Government Code to require
    most counties and municipalities to execute an interlocal agreement that identified whether the
    county or the municipality would have the authority to regulate subdivision plats and approve related
    permits for subdivisions within the municipality’s ETJ. See Act of May 24,2001, 77th Leg., R.S.,
    ch. 1028, $1, sec. 242.001(b)-(d), 2001 Tex. Gen. Laws 2276,2277-78; seeTEX. Gov’TCODEANN.
    $5 791.001-,032 (Vernon 1994 & Supp. 2004) (Interlocal Cooperation Act). A county and an
    existing municipality within the county’s borders were to execute an agreement by September 1,
    2001. See Act of May 24, 2001,77th Leg., R.S., ch. 1028, 9 1, sec. 242.001(c), 2001 Tex. Gen.
    Laws 2276,2277-78.      Until such agreement was reached, subdivisions in an ETJ would continue to
    be subject to both county and municipal plat approval and regulation. See id. $ 1, sec. 242.001(c)-
    (f), at 2277-78.

            In 2003, the Seventy-eighth Legislature added section 242.0015 to the Local Government
    Code. See Act of June 1,2003,78th Leg., R.S., ch. 523, 5 5, sec. 242.0015,2003 Tex. Gen. Laws
    1790, 1790-92. Section 242.0015(a) establishes deadlines to begin arbitration for counties and
    municipalities that do not have an agreement in effect:
The Honorable Bryan Goertz - Page 3             (GA-0230)




                If a certified agreement between a county and a municipality with an
                extraterritorial jurisdiction that extends 3.5 miles or more from the
                corporate boundaries of the municipality is not in effect on or before
                January 1, 2004, the parties must arbitrate the disputed issues. If a
                certified agreement between a county and a municipality with an
                extraterritorial jurisdiction that extends less than 3.5 miles from the
                corporate boundaries of the municipality is not in effect on or before
                January 1,2006, the parties must arbitrate the disputed issues.

TEX.   Lot. GOV’T CODE ANN. 5 242.0015(a) (Vernon Supp. 2004).

         You state that the City of Bastrop has a population between 5,000 and 24,999 inhabitants,
which gives it a general one-mile ETJ under section 42.021. Supplemental Brief, supra note 1,
at 2. However, as requested by affected property owners under section 42.022(b), the City has
expanded its “voluntary” ETJ far in excess of 3.5 miles from the City’s corporate boundaries.
Request Letter, supra note 1, at 1. You suggest that the different deadlines were intended either (1)
to distinguish between smaller and larger municipalities based on population, or (2) to distinguish
between municipalities with smaller or larger ETJs. See id. at l-2. You note that an earlier attorney
general opinion construing section 242.001 stated that a municipality’s ETJ is determined by a
municipality’s population, citing the general rule for determining ETJ in section 42.021. See
Supplemental Brief, supra note 1, at 1; Tex. Att’y Gen. Op. No. JC-0518 (2002). However, as you
acknowledge, Attorney General Opinion JC-0518 is not controlling because a municipality’s
expanded ETJ under section 42.022 was not an issue in the opinion. See Supplemental Brief, supra
note 1. at 2.

         In essence, your question is whether a municipality’s expanded “voluntary” ETJ must be
included when determining if the municipality’s ETJ extends more than 3.5 miles under section
242.0015. We begin by considering section 242.0015 in its context in chapter 242 of the Local
Government Code. See Tex Workers’ Comp. Ins. Fund v. Del Indus., Inc., 35 S.W.3d 591, 593
(Tex. 2000) (statutory provision is not to be construed in isolation but must be considered in context
of entire statutory scheme).

          Section 242.001 provides generally for regulation of subdivisions in an ETJ by municipalities
 and counties.    Section 242.001(b) states that “[fjor an area in a municipality’s extratenitorial
jurisdiction, LISdejined by Section 212.001,” a subdivision plat may be filed only with the approval
of the applicable governmental entity as determined by the statute. TEX. Lot. GOV’T CODE ANN.
 5 242.001(b) (Vernon Supp. 2004) (emphasis added). As discussed previously, the definition in
 section 212.001 directs that an ETJ is “as determined under Chapter 42,” id. § 212.001(l) (Vernon
 1999); in chapter 42 an ETJ is generally determined by population size in section 42.021, but may
extend to include contiguous areas by consent as permitted in section 42.022(b). Id. 59 42.02 l-.022.
 Section 242.001(c) generally requires a municipality and the county to “enter into a written
agreement that identifies the governmental entity authorized to regulate subdivision plats and
approve related permits in the extratenitorial jurisdiction.” Id. 4 242.001(c) (Vernon Supp. 2004).
The agreement must give either the county or the municipality exclusive jurisdiction to regulate
     The Honorable Bryan Goertz      - Page 4        (GA-0230)



_-
     subdivision plats and approve related permits in the extraterritorial jurisdiction, although the
     agreement may apportion the ETJ so that the county and the municipality each has exclusive
     jurisdiction in the portion of the ETJ assigned to it. Id. 5 242.001(c)-(d). Section 242.001 plainly
     requires that a certified subdivision regulation agreement apply to a municipality’s entire ETJ in the
      county, no matter how the ETJ’s extent came to be established.

             Under section242,0015(a),   acountyandamunicipalitywhoseETJextends           3.5 ormoremiles
     from its corporate boundaries became subject to arbitration if their certified subdivision regulation
     agreement was not in effect on January 1,2004. Id. 5 242.0015(a). The section does not distinguish
     between applicable statutory methods that establish a municipality’s ETJ. Id. The subsection could
     have been written to establish different deadlines based on municipal population size, but instead
     it unambiguously does so based on the extent of a municipality’s ETJ. By its plain language, section
     242.0015(a)‘s January 1,2004 deadline applies to counties and municipalities whose ETJ extends
     3.5 miles or more from the municipality’s corporate boundaries, regardless of the size of the
     municipality’s population.
         The Honorable Bryan Goertz - Page 5           (GA-0230)



-
                                                SUMMARY

                                 Deadlines for completing a certified subdivision regulation
                       agreement between a county and a municipality            under section
                       242.0015 of the Local Government Code are based on whether the
                       municipality’s extraterritorial jurisdiction extends 3.5 miles or more
                        from its corporate      boundaries,     including  the extraterritorial
                       jurisdiction established at the request of contiguous property owners.

                                                       Very truly yours,




         BARRY R. MCBEE
         First Assistant Attorney General

         DON R. WILLETT
         Deputy Attorney General for Legal Counsel

         NANCY S. FULLER
         Chair, Opinion Committee

         William A. Hill
         Assistant Attorney General, Opinion Committee




    .-